                   Case 8:19-bk-01274-CPM                      Doc 276          Filed 07/20/21            Page 1 of 14

                                UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

IN RE:                                                              }          CASE NUMBER: 8:19-BK-01274
NATIONAL RADIOLOGY CONSULTANTS, P.A.                                }
                                                                    }
                                                                    }          JUDGE CPM
                                                                    }
           DEBTOR.                                                  }          CHAPTER 11




                                            DEBTOR'S POST-CONFIRMATION
                                            QUARTERLY OPERATING REPORT
                                                   FOR THE PERIOD
                         FROM                  1-Apr   2021  TO   30-Jun                        2021



   Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.



  Dated:     20-Jul-21                                                                    /s/ Richard M. Dauval
                                                                                          Ch. 5 Examiner




           Debtor's Address                                                               Attorney's Address
           and Phone Number:                                                              and Phone Number:
           ___________________________                                                    3900 1st Street North
           ___________________________                                                    Saint Petersburg, FL 33703
           ___________________________                                                    ___________________________
                                                                                          Bar No. 0664081
           Tel. ________________________                                                  Tel. 727-362-9003


Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously provided to the
United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
                         Case 8:19-bk-01274-CPM                                   Doc 276           Filed 07/20/21          Page 2 of 14
MONTHLY OPERATING REPORT -                                                                                                                     ATTACHMENT NO. 1
POST CONFIRMATION




                                                             QUESTIONNAIRE
                                                                                                                            YES*             NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside
       the Plan of Reorganization during this reporting period?                                                                          x
2.     Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                         x
3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                         x
4.     Is the Debtor current on all post-confirmation plan payments?



               *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                                     INSURANCE INFORMATION
                                                                                                                            YES              NO*
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
       compensation, and other necessary insurance coverages in effect?                                                                  x
2.     Are all premium payments current?

               *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                      CONFIRMATION OF INSURANCE
                                                                                                                             Payment Amount        Delinquency
                       TYPE of POLICY               and            CARRIER                             Period of Coverage     and Frequency         Amount




                      DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:
       Okoh Chapter 11 Plan was confirmed and he has paid his settlement amount.

       The estate is actively prosecuting the its claim against Virtual Radiologic Professionals




     Estimated Date of Filing the Application for Final Decree: ____________________



            I declare under penalty of perjury that this statement and the accompanying
       documents and reports are true and correct to the best of my knowledge and
       belief.

         This 20th day of July 2021.                                                                /s/ Richard M. Dauval
                                                                                                    Examiner's Signature
                  Case 8:19-bk-01274-CPM                   Doc 276         Filed 07/20/21          Page 3 of 14
MONTHLY OPERATING REPORT -                                                                                ATTACHMENT NO. 2
POST CONFIRMATION


                              CHAPTER 11 POST-CONFIRMATION
                          SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name:      National Radiology Consultants, P.A.

Case Number: 8:19-bk-01274-CPM

Date of Plan Confirmation: 11/12/2019

               All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                      Quarterly         Post Confirmation Total
1.   CASH (Beginning of Period)                            $                22,111.50 $

2.   INCOME or RECEIPTS during the Period                  $                         0$                 38,057.08

3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)   U.S. Trustee Quarterly Fees                $                           $                    1950
          (ii)  Federal Taxes
          (iii) State Taxes                                                                                  204
          (iv) Other Taxes

     b.   All Other Operating Expenses:                    $                           $

     c.   Plan Payments:
          (i)   Administrative Claims                      $                           $
          (ii)  Class One
          (iii) Class Two
          (iv) Class Three
          (v)   Class Four
                (Attach additional pages as needed)

     Total Disbursements (Operating & Plan)                $                           $                    2154

1.   CASH (End of Period)                                  $                 22,111.50 $
                Case 8:19-bk-01274-CPM              Doc 276      Filed 07/20/21         Page 4 of 14
MONTHLY OPERATING REPORT -                                                                 ATTACHMENT NO. 3
POST CONFIRMATION

                                    CHAPTER 11 POST-CONFIRMATION
                                    BANK ACCOUNT RECONCILIATIONS
                                  Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                      Account         Account            Account       Account
                                                        #1              #2                 #3            #4
Name of Bank:                                     Axos Bank
Account Number:                                   xx1401
Purpose of Account (Operating/Payroll/Tax)        Operating
Type of Account (e.g. checking)                   Checking

1. Balance per Bank Statement                           22,111.50
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)            22,111.50

Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                      Date of         Type of           Purchase       Current
       Bank / Account Name / Number                  Purchase        Instrument          Price          Value




Note: Attach copy of each investment account statement.
                   Case 8:19-bk-01274-CPM                 Doc 276          Filed 07/20/21        Page 5 of 14
                                                                                               Statement Period                        Account #
                                                                                       04/01/2021 thru 05/02/2021                 7525010001401

                                                                                                                 Days In Statement Period
                                                                                                                                 32




 NATIONAL RADIOLOGY CONSULTANTS, DEBTOR
 RICHARD M. DAUVAL, EXAMINER
 CASE # 19-01274
 3900 FIRST ST. NORTH STE #100
 ST PETERSBURG FL 33703




        Statement Summary
Deposit Accounts                                       Beginning Balance             Credits                       Debits             Ending Balance
Trustee Checking                                            $22,111.50                $0.00                        $0.00                $22,111.50
DEPOSIT TOTALS                                              $22,111.50                $0.00                        $0.00                $22,111.50


        Trustee Checking - 7525010001401
                                                                                                           Beginning Balance            $22,111.50
                                                                                                             Ending Balance             $22,111.50


        Interest Earned
                          Interest Earned this Month            $0.00                          Annual Percentage Yield Earned                0.00%
                                Average Daily Ledger       $22,111.50                                  Average Daily Collected          $22,111.50


        Fees
                                                                                                             Maintenance Fee                  $0.00
                                                                                                              Service Charge                  $0.00




                                                                                                                                      Page 1 of 2
Case 8:19-bk-01274-CPM   Doc 276   Filed 07/20/21   Page 6 of 14




                                                                   Page 2 of 2
                             Case 8:19-bk-01274-CPM               Doc 276         Filed 07/20/21            Page 7 of 14
Date 7/20/2021                                                   Bank Reconciliation                                                  Page 1 of 1

Trustee Name      RICHARD M. DAUVAL, CH5 EXAMINER                                       For Period Ending         4/30/2021
Case Number       19-01274                                                              Bank Name                 Axos Bank
Case Name         NATIONAL RADIOLOGY CONSULTANTS, P.A.                                  Account Type              Checking
Account           7525010001401 - Checking
Date                Check/Deposit #   Description                                          Credits             Debits    Posted   Ledger Balance

12/19/2019          101               National Radiology Consultants, PA               $10,000.00                             x       $10,000.00
6/30/2020           102               Jennis Law Firm                                    $2,365.73                            x       $12,365.73
8/7/2020            101               U.S. Trustees                                                          $1,950.00        x       $10,415.73
8/20/2020           103               Barnes Trial Group                                  $184.00                             x       $10,599.73
8/20/2020           104               State of Illinois                                   $142.56                             x       $10,742.29
11/4/2020           105               OAC                                                 $465.88                             x       $11,208.17
11/4/2020           106               OAC                                                $1,107.33                            x       $12,315.50
1/8/2021            102               Florida U.C. Fund                                                       $204.00         x       $12,111.50
2/25/2021           107               Feher Law, PLLC                                  $10,000.00                             x       $22,111.50


                 Cleared Deposits       $24,265.50                         Outstanding Deposits                   $0.00
           Cleared Disbursements          $2,154.00                 Outstanding Disbursements                     $0.00

                                        $22,111.50                                                                $0.00
            TCMS Ledger Balance         $22,111.50
             Outstanding Deposits               $0.00
       Outstanding Disbursements                $0.00
           TCMS Adjusted Balance        $22,111.50                Bank Balance as of 4/30/2021              $22,111.50
                   Case 8:19-bk-01274-CPM                 Doc 276          Filed 07/20/21        Page 8 of 14
                                                                                               Statement Period                        Account #
                                                                                       05/03/2021 thru 05/31/2021                 7525010001401

                                                                                                                 Days In Statement Period
                                                                                                                                 29




 NATIONAL RADIOLOGY CONSULTANTS, DEBTOR
 RICHARD M. DAUVAL, EXAMINER
 CASE # 19-01274
 3900 FIRST ST. NORTH STE #100
 ST PETERSBURG FL 33703




        Statement Summary
Deposit Accounts                                       Beginning Balance             Credits                       Debits             Ending Balance
Trustee Checking                                            $22,111.50                $0.00                        $0.00                $22,111.50
DEPOSIT TOTALS                                              $22,111.50                $0.00                        $0.00                $22,111.50


        Trustee Checking - 7525010001401
                                                                                                           Beginning Balance            $22,111.50
                                                                                                             Ending Balance             $22,111.50


        Interest Earned
                          Interest Earned this Month            $0.00                          Annual Percentage Yield Earned                0.00%
                                Average Daily Ledger       $22,111.50                                  Average Daily Collected          $22,111.50


        Fees
                                                                                                             Maintenance Fee                  $0.00
                                                                                                              Service Charge                  $0.00




                                                                                                                                      Page 1 of 2
Case 8:19-bk-01274-CPM   Doc 276   Filed 07/20/21   Page 9 of 14




                                                                   Page 2 of 2
                          Case 8:19-bk-01274-CPM                 Doc 276         Filed 07/20/21         Page 10 of 14
Date 7/20/2021                                                   Bank Reconciliation                                                 Page 1 of 1

Trustee Name      RICHARD M. DAUVAL, CH5 EXAMINER                                       For Period Ending        5/31/2021
Case Number       19-01274                                                              Bank Name                Axos Bank
Case Name         NATIONAL RADIOLOGY CONSULTANTS, P.A.                                  Account Type             Checking
Account           7525010001401 - Checking
Date                Check/Deposit #   Description                                          Credits            Debits    Posted   Ledger Balance

12/19/2019          101               National Radiology Consultants, PA               $10,000.00                            x       $10,000.00
6/30/2020           102               Jennis Law Firm                                    $2,365.73                           x       $12,365.73
8/7/2020            101               U.S. Trustees                                                         $1,950.00        x       $10,415.73
8/20/2020           103               Barnes Trial Group                                  $184.00                            x       $10,599.73
8/20/2020           104               State of Illinois                                   $142.56                            x       $10,742.29
11/4/2020           105               OAC                                                 $465.88                            x       $11,208.17
11/4/2020           106               OAC                                                $1,107.33                           x       $12,315.50
1/8/2021            102               Florida U.C. Fund                                                      $204.00         x       $12,111.50
2/25/2021           107               Feher Law, PLLC                                  $10,000.00                            x       $22,111.50


                 Cleared Deposits       $24,265.50                         Outstanding Deposits                  $0.00
           Cleared Disbursements          $2,154.00                 Outstanding Disbursements                    $0.00

                                        $22,111.50                                                               $0.00
            TCMS Ledger Balance         $22,111.50
             Outstanding Deposits               $0.00
       Outstanding Disbursements                $0.00
           TCMS Adjusted Balance        $22,111.50                Bank Balance as of 5/31/2021              $22,111.50
                   Case 8:19-bk-01274-CPM                Doc 276           Filed 07/20/21        Page 11 of 14
                                                                                                Statement Period                        Account #
                                                                                        06/01/2021 thru 06/30/2021                 7525010001401

                                                                                                                  Days In Statement Period
                                                                                                                                  30




 NATIONAL RADIOLOGY CONSULTANTS, DEBTOR
 RICHARD M. DAUVAL, EXAMINER
 CASE # 19-01274
 3900 FIRST ST. NORTH STE #100
 ST PETERSBURG FL 33703




        Statement Summary
Deposit Accounts                                       Beginning Balance              Credits                       Debits             Ending Balance
Trustee Checking                                            $22,111.50                 $0.00                        $0.00                $22,111.50
DEPOSIT TOTALS                                              $22,111.50                 $0.00                        $0.00                $22,111.50


        Trustee Checking - 7525010001401
                                                                                                            Beginning Balance            $22,111.50
                                                                                                              Ending Balance             $22,111.50


        Interest Earned
                          Interest Earned this Month            $0.00                           Annual Percentage Yield Earned                0.00%
                                Average Daily Ledger       $22,111.50                                   Average Daily Collected          $22,111.50


        Fees
                                                                                                              Maintenance Fee                  $0.00
                                                                                                               Service Charge                  $0.00




                                                                                                                                       Page 1 of 2
Case 8:19-bk-01274-CPM   Doc 276   Filed 07/20/21   Page 12 of 14




                                                                    Page 2 of 2
                          Case 8:19-bk-01274-CPM                 Doc 276         Filed 07/20/21         Page 13 of 14
Date 7/20/2021                                                   Bank Reconciliation                                                 Page 1 of 1

Trustee Name      RICHARD M. DAUVAL, CH5 EXAMINER                                       For Period Ending        6/30/2021
Case Number       19-01274                                                              Bank Name                Axos Bank
Case Name         NATIONAL RADIOLOGY CONSULTANTS, P.A.                                  Account Type             Checking
Account           7525010001401 - Checking
Date                Check/Deposit #   Description                                          Credits            Debits    Posted   Ledger Balance

12/19/2019          101               National Radiology Consultants, PA               $10,000.00                            x       $10,000.00
6/30/2020           102               Jennis Law Firm                                    $2,365.73                           x       $12,365.73
8/7/2020            101               U.S. Trustees                                                         $1,950.00        x       $10,415.73
8/20/2020           103               Barnes Trial Group                                  $184.00                            x       $10,599.73
8/20/2020           104               State of Illinois                                   $142.56                            x       $10,742.29
11/4/2020           105               OAC                                                 $465.88                            x       $11,208.17
11/4/2020           106               OAC                                                $1,107.33                           x       $12,315.50
1/8/2021            102               Florida U.C. Fund                                                      $204.00         x       $12,111.50
2/25/2021           107               Feher Law, PLLC                                  $10,000.00                            x       $22,111.50


                 Cleared Deposits       $24,265.50                         Outstanding Deposits                  $0.00
           Cleared Disbursements          $2,154.00                 Outstanding Disbursements                    $0.00

                                        $22,111.50                                                               $0.00
            TCMS Ledger Balance         $22,111.50
             Outstanding Deposits               $0.00
       Outstanding Disbursements                $0.00
           TCMS Adjusted Balance        $22,111.50                Bank Balance as of 6/30/2021              $22,111.50
                  Case 8:19-bk-01274-CPM                       Doc 276          Filed 07/20/21             Page 14 of 14
MONTHLY OPERATING REPORT -                                                                                         ATTACHMENT NO. 4
POST CONFIRMATION

                                             CHAPTER 11 POST-CONFIRMATION
                                        CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                              Axos Bank
Account Number                                                            xx1401
Purpose of Account (Operating/Payroll/Personal)                           Operating
Type of Account (e.g., Checking)                                          Checking

 Check         Date of
Number       Transaction                     Payee                                      Purpose or Description                          Amount
    101           8/7/2020 U.S. Trustees                                  Quarterly Fees                                                 1,950.00
    102           1/8/2021 Florida U.C. Fund                              Reemployment Tax Assessment                                         204




                                                                                                                    TOTAL               $2,154.00

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
